*138ORDER
The Disciplinary Review Board on May 21, 1998, having filed with the Court its decision concluding that OTTO F. BLAZSEK of CLIFTON, who was admitted to the bar of this State in 1963, should be reprimanded for violating BPC 1.15(a) (failure to safeguard client funds) and BPC 1.15 (d) (failure to comply with recordkeeping requirements of Buie 1:21-6);
And the Disciplinary Review Board having further concluded that respondent should be required to submit for a period of three years quarterly certified statements prepared by a CPA approved by the Office of Attorney Ethics attesting that respondent’s books and records are in full compliance with the Rules of Court,
And good cause appearing;
It is ORDERED that OTTO F. BLAZSEK is hereby reprimanded; and it is further
ORDERED that OTTO F. BLAZSEK shall submit to the Office of Attorney Ethics on- a schedule to be determined by that office quarterly certified statements prepared by a Certified Public Accountant approved by the Office of Attorney Ethics attesting that respondent’s books and records are in full compliance with the Rules of Court, for a period of three years and until further Order of this Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.